Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 12-13, 17 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2021/0297830 to Osawa in view of U.S. Patent Pub. 2014/0169261 to Ming and U.S. Patent Pub. 2009/0213771 to Celentano.

Regarding claims 1 and 12, Osawa teaches a method comprising: 
receiving, by a first user equipment (UE) in a predefined UE group, a plurality of packets, the plurality of packets comprising: 
a first packet that is scrambled using a UE specific identifier, and 
a second packet that is scrambled using a UE group specific identifier associated with the UE group; (see Fig. 5 and sections [0045] to [0046], which teach that packets are address and scrambled using the UE ID RNTI and/or group RNTI and see Fig. 6 as described in sections [0047] to [0049], which shows the process of a UE receiving the scrambled packet, where these sections teach that packets are either scrambled using the UE identifier RNTI (when unicasted and intended only for the UE) or when the UE is part of a group, using the group RNTI for scrambling).
Regarding the feature of:  
“forwarding, by the first UE, the plurality of packets”, as Osawa does not teach forwarding packets, Ming is added.
In an analogous art, Ming teaches receiving packets at any of a mobile device or mobile relay device (see Figs. 1-4) which are in a specific group.  Section [0032] explicitly teaches that the received packet destination is checked and if it is received at the (UE) relay device it is then forwarded to the destination (UE) mobile device. 
Therefore, as Osawa teaches that a UE may receive packets intended for itself specifically or intended for a group that the UE is in, and as Ming teaches forwarding packets from a first device in a group to another group device, it would have been obvious to modify Osawa with the forwarding of Ming, as Ming teaches that destination mobile devices may not be within wireless range, so transmitting to a relay device (which is in wireless range) for forwarding purposes to the destination is beneficial to user communications.  

Regarding the amendments which now recite:
determining, for the first packet, a first packet destination identifier, the first packet destination identifier being a first index assigned to a second UE within the predefined UE group, 
determining, for the second packet, a second packet destination identifier, the second packet destination identifier being a second index assigned to a third UE within the predefined UE group; 
forwarding, by the first UE, the first packet to the second UE; and 
forwarding, by the first UE, the second packet to the third UE
Celentano is added.  
In an analogous art, Celentano teaches that wireless devices (see Fig. 1C) may receive and forward packets, based on the source and destination addresses.  See for example, Figs. 2-5 and sections [0070] to [0072], which teach a device in a group receiving beacon packets which include the destination address. 
Therefore, regarding the new claim language of the word “index”, the index is the destination address.  For example, as shown in Fig. 1B, a first UE (shown as A1 as described in sections [0064] to [0068]) may have received a beacon packet from a (not shown device), which may be left of A1 and out of range to directly communicate with A2 and A3. Therefore, as this not shown device cannot reach A2 and A3 directly, it must transmit these packets destined for A2 and A3 to A1 first.  The packets received by A1 are then forwarded from A1 to A2 and A3.  Therefore, regarding the claim new language in this scenario, if A1 receives packets which are destined for terminals which are out of range from a not shown device, (where A1 is the first UE, A2 is the second UE and A3 is the third UE), when device A1 forwards the “first packet” to A2 and forwards a “second packet” to A3 (as shown in Fig. 1B), this is performing the newly recited steps of “forwarding the first packet to a second UE” and “forwarding the second packet to the third UE”, as now recited.  See also Fig. 5 which teaches forwarding to destinations. 
 Therefore, as Osawa/Ming teach forwarding to a destination device and as Celentano teaches a destination address (“identifier” or “index”) for packets in a group of devices (and forwarding to that specifically identified device), it would have been obvious to modify Osawa/Ming combination to use a destination address as an identifier, as is conventionally used to identify a destination device, as Celentano teaches that wireless device may drift out of range of some devices so other devices in the group are need to forward packets to a given destination, as is beneficial to all the terminals in the group.  

Regarding claims 2 and 13, which recite “wherein the UE specific identifier comprises at least one of a UE specific radio network temporary identifier (RNTI) or a configured identifier, and the UE group specific identifier comprises a UE group specific RNTI”, as described above, Osawa teaches both that the UE specific IDs are an RNTI and/or the group RNTI is the specific identifier, as recited.  
Regarding claims 7 and 17, which recite “determining, for the first packet, a first packet source identifier, the first packet source identifier being a further index assigned to a device within the predefined UE group”, see the “source identifiers” in Figs. 2-3 and as described in sections [0072] to [0073] of Celentano, as recited. 
Regarding claims 23 and 24, which recite “wherein one of the first packet and the second packet comprises data, and the other of the first packet and the second packet comprises control information with scheduling information”, see for example, sections [0037] to [0038] of Osawa, which teach that all the packets include data, scheduling assignment information (SA) and side-link control information (SCI), as recited. 
Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osawa, Celentano and Ming as applied to claims 1 and 12 above, and further in view of U.S. Patent Pub. 2011/0149876 to Venkatachalam. 

Regarding claims 3 and 14, which recite “wherein a packet is the first packet or the second packet, and forwarding the plurality of packets comprises one of the following: amplifying the packet and transmitting the amplified packet; decoding the packet, re-encoding the packet, and transmitting the re-encoded packet; or determining intermediate information of the packet and transmitting the intermediate information”, Venkatachalam is added.  
In an analogous art, Venkatachalam teaches a system which wirelessly receives and forwards packets.  Section [0043] explicitly teaches that the logic for transmitting and retransmitting these packets includes encoding, decoding, and amplifying the packets (as recited).  
Therefore, as Osawa/Ming teach encoding and decoding packets and forwarding packets, and as Venkatachalam teaches that packets are decoded, encode and amplified, it would have been obvious to modify Osawa/Ming with the recited packet operations of Venkatachalam, as Venkatachalam teaches the conventionality of these packet operations which are used for encryption. 

Regarding claims 4 and 15, which recite “wherein: the packet is the first packet and decoding the packet comprises descrambling the packet using the UE specific identifier; or the packet is the second packet and decoding the packet comprises descrambling the packet using the UE group specific identifier”, as described above in the rejection of claim 1, sections [0045] to [0049] of Osawa teach descrambling the packet based on the appropriate (UE or group) RNTI, as recited.


Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osawa, Celentano and Ming as applied to claim 1 above, and further in view of U.S. Patent Pub. 2008/0005639 to Fredericksen. 

Regarding claims 5 and 16, which now recite “wherein transmitting the re-encoded packet comprises transmitting a different redundancy version of the re-encoded packet”, as Osawa and Ming do not explicitly teach these features, Fredericksen is added. 
In an analogous art, Fredericksen teaches wireless forwarding received packets.  Section [0039] Fredericksen teaches that a received packet is decoded and re-encoded with a different redundancy version, as recited. 
Therefore, as Osawa/Ming teach forwarding packets to a destination device and as Fredericksen teaches packet decoding and re-encoding with different redundancy versions, it would have been obvious to modify Osawa/Ming combination to re-encode using this conventionally known methods of Fredericksen, as forwarding based on the technique of redundancy versions is conventionally used.  


Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s point (on page 8) that Celentano is silent regarding the “predefined UE group”, the feature of the UE group is taught by Osawa and Figs. 1, 2 and 5 and section [0064] of Celentano teaches a “beacon group G1”, where all the UE devices shown which receive the beacon form a “UE group”.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KELLEY/Primary Examiner, Art Unit 2646